Title: To Thomas Jefferson from David Mandeville, 9 January 1802
From: Mandeville, David
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, January 9th. 1802.
          
          Permit me the honor to present to you through the medium of my worthy friend Doctor Tucker a Calendar for the Nineteenth Century to which I have recently given publicity—should I learn that in your estimation, I have combined usefulness with originality and comliness, I shall be highly gratified, being no less sensible of your capacity to investigate than your ability to judge
          I have the honor to be with due respect your very obt. H’ble Servt.
          
            D. Mandeville
          
        